EXHIBIT 16 May 2, 2013 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 In re: Aoxing Pharmaceutical Company, Inc. File#: 0-24185 FEI#: 65-0636168 We have been furnished with a copy of the response to Item 4.01 of Form 8-K for the event that occurred on April 29, 2013, to be filed by our former client, Aoxing Pharmaceutical Company, Inc. We agree with the statements made in response to that Item insofar as they relate to our Firm. This is to confirm that the client-auditor relationship between Aoxing Pharmaceutical Company, Inc. and BDO China Dahua CPA Co., Ltd. has ceased. Very truly yours, /s/ BDO China Dahua CPA Co., Ltd.
